

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF
1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY APPLICABLE STATE LAW, AND MAY
NOT BE SOLD, OFFERED FOR SALE, DISTRIBUTED, ASSIGNED, OFFERED, PLEDGED OR
OTHERWISE TRANSFERRED UNLESS (A) THERE IS AN EFFECTIVE REGISTRATION STATEMENT
UNDER SUCH ACT AND APPLICABLE STATE, OR FOREIGN SECURITIES LAWS COVERING ANY
SUCH TRANSACTION OR (B) SUCH TRANSACTION IS EXEMPT FROM REGISTRATION.
 
SECURED PROMISSORY NOTE
 
$[_____]
January [__], 2008
 
Rochester, New York

 
FOR VALUE RECEIVED, DOCUMENT SECURITY SYSTEMS, INC. (the “Borrower”), promises
to pay to PATRICK WHITE (the “Lender”), or to its order, the principal sum of
____________ U.S. DOLLARS ($______________) (the “Principal Amount”), together
with interest in arrears on the unpaid principal balance from time to time
outstanding from the date hereof until the entire principal amount due hereunder
is paid in full at the rate(s) provided below.
 
This Secured Promissory Note (this “Note”) is one of a series of Secured
Promissory Notes in the aggregate principal of up to $600,000 containing
substantially identical terms and conditions (the “Notes”) issued by the
Borrower to the Lender on behalf of the Lenders. The Notes are pari passu such
that all Notes are ranked equally, and no payments shall be made by the Borrower
under any of the Notes unless a pro rata payment is simultaneously made under
all other Notes. Terms not defined herein shall have the meaning ascribed to
them in that certain Credit Agreement, dated January 4, 2008, between the Lender
and the Borrower.
 
Subject to applicable law, the Notes will be senior in all respects (including
the right of payment) to all other indebtedness of the Borrower now existing or
hereafter incurred.
 
1. Maturity. The aggregate Principal Amount, together with all accrued interest
thereon and expenses incurred by the Lender in connection herewith
(cumulatively, the “Outstanding Amount”), shall be due and payable in full on
the earliest to occur of (the earliest of such events, the “Maturity Date”): (i)
January 4, 2010 (the “Scheduled Maturity Date”) and (ii) the acceleration of
this Note upon the occurrence of an Event of Default. Unless payment is made
following a demand therefor by the Lender, the Borrower shall provide the Lender
with not less than five (5) business days’ prior written notice of its intent to
repay the amounts outstanding hereunder.
 
2. Interest. This Note shall bear interest at a rate of two percent (2%) in
excess of the then in effect one-year LIBOR rate per annum. Interest shall be
calculated on the basis of a year of 360 days for the actual number of days
elapsed. All accrued interest on this Note shall be due and payable on the first
day of each calendar quarter commencing with the first calendar quarter
following the disbursement of any Revolving Credit Loan. From and after the
occurrence of an Event of Default, the unpaid principal balance of this Note
and, to the extent permitted by law, overdue interest shall bear interest at a
rate per annum equal to four (4%) percent over the then applicable interest rate
due under each Loan (the “Default Rate”).
 

--------------------------------------------------------------------------------


3. Payment; Usury. All payments by the Borrower under this Note shall be made in
United States Dollars without deduction, set-off or counterclaim and shall be
free and clear and without any deduction or withholding for any taxes or fees of
any nature whatever, unless the obligation to make such deduction or withholding
is required by law. Payment shall be credited first to the accrued interest then
due and payable and the remainder applied to principal. Unless otherwise
expressly provided in this Note, the Borrower, to the extent permitted by
applicable law, waives presentment for payment, protest, and demand, and notice
of protest, demand, and/or dishonor and nonpayment of this Note, notice of any
Event of Default under this Note, and all other notices or demands otherwise
required by law that the Borrower may lawfully waive. All agreements between the
Borrower and the Lender are hereby expressly limited so that in no contingency
or event whatsoever, whether by reason of acceleration of maturity of the
indebtedness evidenced hereby or otherwise, shall the amount paid or agreed to
be paid to the Lender for the use, forbearance, or detention of the indebtedness
evidenced hereby exceed the maximum permissible amount under applicable law. If,
from any circumstance whatsoever, fulfillment of any provision hereof at the
time performance of such provision shall be due shall involve transcending the
limit of validity prescribed by law, the obligation to be fulfilled shall
automatically be reduced to the limit of such validity, and if from any
circumstances the Lender should ever receive as interest an amount which would
exceed the highest lawful rate, such amount which would be excessive interest
shall be applied to the reduction of the principal balance evidenced hereby and
not to the payment of interest, and, if the principal amount of this Note has
been paid in full, shall be refunded to the Borrower.
 
Immediately upon full repayment or conversion of the Outstanding Amount in
accordance with the terms hereof, the Borrower shall be released from the
repayment obligation or the conversion obligation set forth in this Note, the
pledge and security interest shall be terminated, and the Lender shall execute
releases of financing statements.
 
4. Security Interest and Collateral. This Note is secured by a first priority
security interest on the Collateral pursuant to the terms of the Security
Agreement, of even date hereof, made by the Borrower in favor of the Lender (the
“Security Agreement”).
 
5. Replacement of Note. If this Note is mutilated, lost, stolen or destroyed,
the Borrower shall issue or cause to be issued in exchange and substitution for
and upon cancellation hereof, or in lieu of and substitution for this Note, a
new Note, but only upon receipt of evidence reasonably satisfactory to the
Borrower of such loss, theft or destruction and customary and reasonable bond or
indemnity, if requested.
 
6. Miscellaneous.
 
(a) Authority and Enforceability; Etc. The Borrower hereby represents and
warrants to the Lender that:
 
(i) it has full power and authority and has taken or shall take all required
corporate and other action necessary to permit it to execute, deliver, and
perform all of its obligations contained in this Note, the Security Agreement,
and any other documents or instruments delivered in connection herewith, and to
borrow hereunder, and such actions to the best of its knowledge will not violate
any provision of law applicable to, or the organizational documents of, the
Borrower, or result in the breach of or constitute a default under any material
agreement or instrument to which the Borrower is a party or by which it is
bound, which default has not been waived in writing on or prior to the date
hereof;
 

--------------------------------------------------------------------------------


(ii) this Note has been duly authorized and validly executed by and is the valid
and binding obligation of the Borrower enforceable in accordance with its terms,
except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other laws affecting creditors’ rights and remedies
generally, and by general principles of equity (regardless of whether
enforceability is considered in a proceeding in equity or at law);
 
(iii) neither the execution and delivery by the Borrower of this Note, nor the
performance by the Borrower of its obligations hereunder, requires the consent,
approval or authorization of any person or governmental authority, which
consent, approval, or authorization has not been obtained; and
 
(b) Notices. All notices to any party required or permitted hereunder shall be
in writing and shall be sent to the address or facsimile number set forth for
such party as follows:
 
(i) If to the Lender:
 
Patrick White
28 East Main Street
Suite 1525
Rochester, NY 14614
 
(ii) If to Company:


Document Security Systems, Inc.
28 East Main Street
Suite 1525
Rochester, NY 14614
Attention: Vice President of Finance 


Any such notice shall be deemed effectively given (i) upon personal delivery to
the party to be notified; (ii) when sent by confirmed facsimile if sent during
normal business hours of the recipient, if not, then on the next business day;
(iii) three days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one day after deposit with a
recognized national overnight courier, specifying next day delivery, or two days
after deposit with a recognized international overnight courier, specifying two
day delivery, in each case with written verification of receipt.


(c) Waiver. No failure to exercise, and no delay in exercising, on the part of
the Lender, any right, power, or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, power, or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power, or privilege. The rights and remedies herein
provided are cumulative and not exclusive of any rights or remedies provided by
law.
 

--------------------------------------------------------------------------------


(d) Amendments. Any term, covenant, or condition of this Note may be amended or
waived only by written consent of the Borrower and the Lender.
 
(e) Expenses. Any reasonable expense incurred by the Lender (including, without
limitation, reasonable attorneys’ fees and disbursements) in connection with the
administration, or enforcement of this Note and any other document executed by
the Borrower in connection with the obligations of Borrower hereunder or any
amendment hereto or thereto, or the exercise of any right or remedy upon the
occurrence of an Event of Default, including, without limitation, the recording
and filing fees to perfect the liens granted under the Security Agreement and
the costs of collection and reasonable attorneys’ fees and expenses, shall be
paid by the Borrower within 15 days of receiving written notice thereof from the
Lender. Any such expense incurred by the Lender and not timely paid by the
Borrower shall be added to the other obligations hereunder and shall earn
interest at the same rate per annum as the principal hereunder.
 
(f) Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York without giving effect to any conflict or
choice of laws principles.
 
(g) Transfer; Successors and Assigns. The terms and conditions of this Note
shall inure to the benefit of and be binding upon the respective successors and
assigns of the parties. This Note shall not be assignable by any Lender without
the prior written consent of the Borrower, provided that the Lender may assign
or transfer any of its rights, privileges, or obligations set forth in, arising
under, or created by this Agreement to any entity controlled by, controlling or
under common control with the Lender. The Borrower may not assign this Note
without prior written consent of the Lender, provided that the Borrower may
assign this Note to any successor of all or substantially all of its assets or
business, or any entity surviving the merger, combination or consolidation with
the Borrower.
 
(h) Entire Agreement. This Note and any other agreement or instrument entered
into in connection herewith contains the entire agreement of the Borrower and
the Lender with respect to the subject matter hereof.
 
(i) Confidentiality. In addition to separate confidentiality agreement, if any,
each Lender will at all times keep confidential and not divulge, use or make
accessible to anyone the terms and conditions of this Agreement and the
transactions described herein, and any non-public material information
concerning or relating to the business or financial affairs of the Borrower to
which such party has been or will become privy relating to this Agreement,
except to its employees and advisors in such capacity, as required to perform
its obligations hereunder, if required by law or rules of a stock exchange on
which its or its parent’s securities are listed, or with the prior written
consent of the Borrower.
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the Borrower has caused this Note to be executed by its duly
authorized representative as of the day and year first above written.
 

        DOCUMENT SECURITY SYSTEMS, INC.  
   
   
    By:      

--------------------------------------------------------------------------------

Name: Phil Jones
Title: Vice President of Finance 

 
 

--------------------------------------------------------------------------------

